Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 4, 5, and 8-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/22.
Upon further review, Examiner notes that the Subspecies should have been contingent on electing Species III and not Species II. For the purpose of expediting prosecution, the elected figures are 4, 5, and 8. Examiner further notes that withdrawn claims 17 and 21 appear analogous to claim 1 and will be examined as well. As a result, the examined claims are 1, 3, 6, 7, 17, and 21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szczeszynski (US 9,265,104).
Regarding claims 1 and 17, fig. 1 of Szczeszynski teaches a control circuit for controlling a switching circuit [68] connected to a load [52,54,56] based on an input signal [PWM], the input signal being a PWM signal with a duty cycle, the control circuit configured to control the switching circuit on and off based on the duty cycle for adjusting power supplied to the load accordingly, the control circuit comprising: an adjustment signal generation unit [86] configured to receive a predefined voltage [VrefA] and the input signal, process the predefined voltage based on the input signal, generate a square-wave reference signal [356a of fig. 5] reflecting the duty cycle, obtain a feedback signal reflecting the power supplied to the load (col. 6, lines 19-24), and generate an adjustment signal [PWM1] based on both the square-wave reference signal and the feedback signal; and a control unit [64] coupled to the adjustment signal generation unit, configured to generate a control signal [74] for controlling the switching circuit on and off based on the adjustment signal.
Regarding claim 21, this claim is merely a method to operate the circuit having structure recited in claims 1 and 17.  Since Szczeszynski above teaches the structure, the method to operate such a circuit is similarly disclosed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szczeszynski  in view of Sawano (US 2019/0181850).
Regarding claim 3, Szczeszynski teaches the device as described above. Szczeszynski further teaches a feedback module [e.g. 354 of fig. 5] configured to acquire a sampled electrical signal from the switching circuit for generating the feedback signal, the feedback signal reflecting the power supplied to the load within a single operating cycle of the switching circuit. Szczeszynski does not teach receiving the control signal. However, fig. 1 of Sawano describes using the control signal to the gate of switch 20 as feedback (via 24-26) for on-detection. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the gate feedback as taught in Sawano for the purpose of utilizing a suitable and well-known type of on-detection to improve reliability of the switching. 
	
	
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (US 2015/0070945) describes a controller providing protection function and frequency-reduction function using a single pin and system using same. Chuang (US 2008/0298095) describes light-loading efficiency improving method and apparatus for a flyback converter. Quaal (US 2012/0299498) describes a power control unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896